Case 1:10-cv-04518-LAP Document 1073 Filed 04/03/20 Page 1 of 4
                                                                  Three Bryant Park
                                                                  1095 Avenue of the Americas
                                                                  New York, NY 10036-6797
                                                                  +1 212 698 3500 Main
                                                                  +1 212 698 3599 Fax
                                                                  www.dechert.com


                                                                  KATHLEEN N. MASSEY

                                                                  kathleen.massey@dechert.com
                                                                  +1 212 698 3686 Direct
                                                                  +1 212 698 0473 Fax
  April 3, 2020


  BY ECF AND E-MAIL

  Honorable Loretta A. Preska
  United States District Judge
  United States District Court for the
    Southern District of New York
  United States Courthouse
  500 Pearl Street, Room 2220
  New York, New York 10007-1312

  Re: Peterson v. Islamic Republic of Iran, 10-cv-4518 (LAP); Dechert LLP’s Invoice for
      November 2019

  Dear Judge Preska:

  In accordance with the Order Appointing Special Master entered June 7, 2017 (ECF No. 775;
  referred to herein as the “Appointing Order”), I am writing to seek approval of my invoice for
  November time. In support of this request, I am filing this letter on the public docket, with a
  summary of the number of hours my associate and I recorded in November, and the time value
  recorded for each of us. As the summary indicates, I am requesting approval for payment of
  $6,103.80 in fees. My time was billed at the court-approved rate, which reflects a discount of
  approximately 23%, and the time of the associate who worked on the matter was billed at a rate
  that reflects a discount of 10%, off of customary hourly rates.

  Pursuant to the terms of the Appointing Order, I am providing the details behind the summary
  only to the Court. I note for the record, however, that during November, my associate and I
  continued to devote time to the issues that need to be resolved in order to complete a final
  distribution from and termination of the Qualified Settlement Fund (the “QSF”). That work
  included primarily analyzing the Trustee’s updated plans for finalizing the distribution, and
  holding telephone conferences and corresponding with counsel and accountants for the Trustee
  regarding the foregoing and related issues.

  If Your Honor finds the billing records to be in order, I respectfully request that the Court order
  payment of the invoice from funds in the QSF, without charging any portion of the invoice to the
  13% plaintiffs, as contemplated by the Appointing Order. (See Appointing Order, at 6.)
Case 1:10-cv-04518-LAP Document 1073 Filed 04/03/20 Page 2 of 4

                                                                Honorable Loretta A. Preska
                                                                April 3, 2020
                                                                Page 2




  Of course, if Your Honor has any questions about the invoice submitted for November or any
  other issues concerning this action, I would be happy to address them at the Court’s convenience.

  Respectfully,

  /s/ Kathleen N. Massey


  Kathleen N. Massey

  Enclosure (summary and detailed bill)

  Copy to: All Counsel on ECF Service List (with summary bill)
          Case 1:10-cv-04518-LAP Document 1073 Filed 04/03/20 Page 3 of 4
                                                                  DATE                  April 2, 2020
                                                                  INVOICE NO.               1443541
                                                                  MATTER NO.                  154493
                                                                  FED. ID. XX-XXXXXXX




                                        DECHERT LLP
                                  1095 AVENUE OF THE AMERICAS
                                     NEW YORK, NY 10036-6797




Southern District of New York
United States Courthouse
500 Pearl St.
Room 2220
New York, NY 10007-1312

Re:     CONFIDENTIAL - Special Master in Peterson v. Iran

FOR PROFESSIONAL SERVICES RENDERED through November 30, 2019:

TOTAL FEES:                                                                      $6,103.80


TOTAL AMOUNT DUE:                                                                $6,103.80




      PLEASE INCLUDE REFERENCE NUMBER AND REMIT TO OUR CITIBANK LOCKBOX ACCOUNT AT:

                                    DECHERT LLP
                                    P.O. BOX 7247-6643
                                    PHILADELPHIA, PA 19170-6643
       Case 1:10-cv-04518-LAP Document 1073 Filed 04/03/20 Page 4 of 4
                               DECHERT LLP
                       DESCRIPTION OF LEGAL SERVICES
                              November 30, 2019



                         TIME AND FEE SUMMARY


    TIMEKEEPER                           RATE        HOURS               FEES

K . Massey          Partner              927.00          4.40        4,078.80
P . Kingsbery       Associate            810.00          2.50        2,025.00

                                TOTALS                   6.90       $6,103.80
